DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s response to election/restriction filed 09/14/2022.  Claims 1-20 are currently pending in this application, wherein claims 1-11 are withdrawn from consideration, with traverse.

Election/Restrictions
Applicant's election with traverse of Invention III in the reply filed on 09/14/2022 is acknowledged.  The traversal is on the ground(s) that Inventions I and II includes patentable features that significantly overlap with Invention III.  This is not found persuasive because the Applicant’s arguments fail to address the entirety of the limitations.
As per claims 1 and 12, corresponding to Inventions I and III, respectively, both inventions involve an authentication, as argued by the Applicant.  However, invention I is drawn to a method for determining if a requesting user is an authorized user and in response to determining, triggering a predefined wait period and either allowing the requesting user access or notifying another that the requesting user is requesting access.  Invention III is drawn to a security device having an enclosure including a cavity, a cover, a locking mechanism, an access authentication assembly, a device condition sensor, and a computing device which collectively regulates the security device between a locked configuration and an unlocked configuration.  Thus, Inventions I and III differ in scope, wherein Invention I is drawn to a method of authenticating and determining whether to allow access and Invention III is drawn to a security device that is designed to secure an item and allow access.  Therefore, the inventions are mutually exclusive in their respective functional language.  The Applicant points to claim 18 as having overlapping features of claim 1, which the Examiner agrees.  However, claim 18 is evidence that the limitations of claim 1 are independent of the limitations of claim 12, i.e. claim 12 does not require claim 18 to function and has its own independent function/purpose.  Thus, claim 18, which includes limitations of claim 11, represents a combination, wherein the limitations of claims 1 and 12 represent subcombinations, that are usable together.  
As per claims 10 and 18-19, corresponding to Inventions II and III, respectively, the Examiner respectfully disagrees.  Claim 10 claims a computer-implemented method that activates one or more internet of things (IoT) devices in response to receiving a distress signal, notifying that the predefined distress signal is received, receiving an indication whether the emergency exists, notifying an emergency response unit or maintaining the security device in a locked configuration depending on whether an emergency exists.  Claims 18-19 do not claim a distress signal, and only claims that the computing device, the device condition sensor, or the access authentication assembly is configured to communicate, via a network, with a pre-determined support group which includes an internet-of-things (IoT) device.  Therefore, although both claims recite an IoT device, they do not overlap in scope with regards to the distress signal and the determining of whether an emergency exists.
For the above reasons, there would be a serious search burden requiring different search strings/methods for searching each invention I-III, as indicated in the requirement for restriction on 09/14/2022.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the pre-determined support group".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radke (U.S. 2004/0155752 A1).

Claim 12, Radke teaches:
A security device (Radke, Fig. 5: 60) for securing an item (Radke, Paragraph [0023], The fingerprint reader may be used for lock boxes, for example.), the security device comprising: 
an enclosure (Radke, Fig. 4: 64) including a cavity for storing the item therein (Radke, Fig.5, Paragraph [0020], The compartment represents the space within the enclosure that is capable of storing items.); 
a cover operably coupled to the enclosure (Radke, Fig. 5, Paragraph [0010], Fig. 5 shows the lock box when it is open, wherein the top left side of Fig. 5 represents a cover.) and configured to block access to the cavity where the item is stored (Radke, Fig. 4, Fig. 4 shows when the lock box is closed, and is thus capable of blocking access to the compartment within the enclosure.  Access to the compartment is based on identifying the fingerprint of an authorized user (see Radke, Paragraph [0042]).); 
a locking mechanism coupled to the cover and the enclosure (Radke, Fig. 5: 66, 68, 70, Paragraph [0042], The locking mechanism 66 includes a latch 68 and a lock 70.) and configured to secure the cover to the enclosure (Radke, Figs. 4 and 5, Paragraph [0042], The lock box 60 is secured by a locking mechanism 66, where Fig. 4 represents a closed position and fig. 5 represents an open position.); 
an access authentication assembly included within and exposed on the enclosure (Radke, Fig. 1: 10, Paragraph [0042], Finger activated device 62, represented by finger-operated apparatus 10 of Fig. 1, is included within and exposed on the surface of enclosure 64.), and configured to receive or provide authentication data for determining if a requesting user requesting access to the item is an authorized user (Radke, Paragraph [0020], The fingerprint reader both senses fingerprints of users wishing to gain access as well as stores fingerprints to be stored for future use.  An authorized fingerprint enables the use of a fingerprint-selective mechanism 16 (see Radke, Paragraph [0024]).); 
a device condition sensor (Radke, Fig. 1: 28) configured to provide device condition data associated with at least one of the security device and an environment in proximity to the security device (Radke, Paragraph [0028], The sensor 28 may be an array of thermal, optical, electrical, and/or acoustical detection elements to detect conditions associated with the lockbox 60.  For example, one condition is the presence of a finger (see Radke, Paragraph [0029]).); and 
a computing device (Radke, Figs. 1 and 12: 30) operably coupled to the locking mechanism, the access authentication assembly, and the device condition sensor (Radke, Paragraph [0027], Processor 30 is operably connected to lock 70 and user interface 90, wherein the user interface includes the fingerprint sensor 28 (see Radke, Fig. 12).), and configured to regulate the security device between a locked configuration where access to the item is denied and an unlocked configuration where the item is accessible (Radke, Figs. 4 and 5, The system controls the opening (see Fig. 5) and closing (see Fig. 4) of the lockbox, respectively granting and denying access to the inside of the compartment 64.  The processor emits a signal that is configured to select a locked or unlocked configuration (see Radke, Paragraph [0066]).).

Claim 13, Radke further teaches:
The security device of claim 12, wherein the access authentication assembly is configured to receive or provide authentication data from both the requesting user and the authorized user for determining if the authentication data from the requesting user and the authorized user match (Radke, Paragraph [0021], The step of verifying a fingerprint with a stored fingerprint is equivalent to receiving authentication data from an authorized user, and the step of a failed verification of a presented fingerprint is equivalent to receiving authentication data from a requesting user that is not an authorized user.).

Claim 14, Radke further teaches:
The security device of claim 12, wherein the access authentication assembly includes a mechanical key, a keypad, a fingerprint scanner, a radio frequency identification (RFID) reader, a device-to-device reader, a smartphone, a wearable device, a biometric reader, a face recognition device, a voice recognition device, a heartrate monitor, or any combination thereof (Radke, Fig. 1: 10, Paragraph [0042], Finger activated device 62, represented by finger-operated apparatus 10.).

Claim 15, Radke further teaches:
The security device of claim 12, wherein the device condition sensor includes a global positioning system (GPS), a force device condition sensor, an accelerometer, a sound detection device condition sensor, a frequency detection sensor, a microphone, a camera, a speaker, or any combination thereof (Radke, Paragraph [0028], An acoustical detection element is functionally equivalent to a sound detection device condition sensor.).

Claim 18, Radke further teaches:
The security device of claim 12, wherein in response to determining that the requesting user is the authorized user, the computing device is configured to perform one or more actions of: 
triggering a predefined wait period during which the access to the item is denied; 
allowing the requesting user access to the item and notifying at least one of a primary user, a designated user, or a third party service that the item is accessible to the requesting user (Radke, Paragraph [0021], During an unlocked configuration, the requesting user is allowed access to the inside of the enclosure 64.  The green light is indicative of a notification to a designated user, i.e. the authorized user, that the lock box in in an unlocked condition.); or 
notifying the at least one of the primary user, the designated user, or the third party service that the requesting user is requesting access to the item, and receiving a feedback if the at least one of the primary user, the designated user, or the third party service approves access to the item to the requesting user.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Radke (U.S. 2004/0155752 A1) in view of Eveloff et al. (U.S. 2018/0070753 A1).

Claim 16, Radke teaches:
The security device of claim 12.
Radke does not specifically teach:
Wherein the computing device is configured to determine, based on the device condition data, if the security device is tampered with while the security device is in the locked configuration.
Eveloff teaches:
Wherein the computing device is configured to determine, based on the device condition data, if the security device is tampered with while the security device is in the locked configuration (Eveloff, Paragraph [0089], The access control system determines if an unauthorized person approaches and attempts to tamper/break into the secured receptacle.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Radke by integrating the teaching of tamper detection at a secured receptacle, as taught by Eveloff.
The motivation would be to utilize an easy-to-use security system for preventing theft (see Eveloff, Paragraph [0004]).

Claim 17, Radke further teaches:
The security device of claim 12, wherein the computing device includes a processor (Radke, Paragraph [0027], Processor 30 is operably connected to lock 70 and user interface 90.) and a mechanism configured to capture log data including one or more actions of locking, unlocking, accessing, or tampering with the security device, or any combination thereof (Radke, Paragraph [0024], The logging of the use of the reader is functionally equivalent to accessing.).
Radke does not explicitly teach:
The processor is configured to capture log data including one or more timestamped actions of locking, unlocking, accessing, or tampering with the security device, or any combination thereof.
Eveloff teaches:
Capture log data including one or more timestamped actions of locking, unlocking, accessing, or tampering with the security device, or any combination thereof (Eveloff, Paragraph [0079], The system generates a notification including an image of the compartment of the secured receptacle with a timestamp.  The timestamp is indicative of an accessing of the secured receptacle.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Radke by integrating the teaching of secured receptacle interaction detection, as taught by Eveloff.
The motivation would be to utilize an easy-to-use security system for preventing theft (see Eveloff, Paragraph [0004]).

Claim 19, Radke teaches:
The security device of claim 12.
Radke does not specifically teach:
Wherein at least one of the computing device, the device condition sensor, or the access authentication assembly is configured to communicate, via a network, to a pre-determined support group including at least one of a primary user, a designated user, a third party service, a third party system, an emergency response unit, an internet-of-things (IoT) device, or any combination thereof.
Eveloff teaches:
Wherein at least one of the computing device, the device condition sensor, or the access authentication assembly is configured to communicate, via a network, to a pre-determined support group including at least one of a primary user, a designated user, a third party service, a third party system, an emergency response unit, an internet-of-things (IoT) device, or any combination thereof (Eveloff, Paragraph [0048], The system communicates an alarm condition to an authorized person and/or an alarm service and/or law enforcement, which are equivalent to a designated user, a third party service, a third party system, and/or an emergency response unit.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Radke by integrating the teaching of the secured receptacle as taught by Eveloff.
The motivation would be to utilize an easy-to-use security system for preventing theft (see Eveloff, Paragraph [0004]).

Claim 20, Radke teaches:
The security device of claim 12.
Radke does not specifically teach:
Wherein the at least one of the computing device, the device condition sensor, or the access authentication assembly is configured to communicate to the pre-determined support group via the network and a control device operably coupled to the network and the pre-determined support group, the control device configured to perform one or more actions of: receiving a notification when the requesting user requests access to the item; sending a feedback to the security device if the pre-determined support group approves or denies access to the item to the requesting user; or changing a setting relating to access for the item for the requesting user.
Eveloff teaches:
Wherein the at least one of the computing device, the device condition sensor, or the access authentication assembly is configured to communicate to the pre-determined support group via the network (Eveloff, Paragraphs [0046-0048], The network can be wired or wireless.) and a control device operably coupled to the network and the pre-determined support group (Eveloff, Paragraph [0066], The control system 300 is in communication with the third party, e.g. emergency response unit.), the control device configured to perform one or more actions of: 
receiving a notification when the requesting user requests access to the item (Eveloff, Paragraphs [0066-0067], A notification is generated to an authorized user when the secure receptacle is accessed, including instances when a person wanting access to the contents of the receptacle needs validation.); 
sending a feedback to the security device if the pre-determined support group approves or denies access to the item to the requesting user; or 
changing a setting relating to access for the item for the requesting user.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Radke by integrating the teaching of the secured receptacle as taught by Eveloff.
The motivation would be to utilize an easy-to-use security system for preventing theft (see Eveloff, Paragraph [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/               Primary Examiner, Art Unit 2683